Citation Nr: 0021598
Decision Date: 08/15/00	Archive Date: 11/03/00

Citation Nr: 0021598	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  94-37 991	)	DATE AUG 15, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



VACATUR

The veteran had active service from December 1941 to June 
1946.

In a decision dated December 10, 1997, the Board denied the 
veteran entitlement to a rating in excess of 30 percent for 
pulmonary tuberculosis.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In a November 18, 1999, 
memorandum decision, the Court affirmed the December 10, 
1997, Board decision, and entered judgment on January 11, 
2000.  However, the Court's mandate was not issued until 
March 14, 2000.  Subsequent thereto the Court received notice 
of the veteran's death on February 2, 2000.  

In an Order, dated May 12, 3000, the Court noted that 
substitution by a party claiming accrued benefits is not 
permissible where the veteran dies while the denial by the 
Board of disability claims are pending before the Court.  
Landicho v. Brown, 7 Vet. App. 42, 46-49 (1994); see also 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  
The above ensures that the Board decision in question and the 
underlying RO decisions will have no preclusive effect in the 
adjudication of any accrued benefits claim.  VA regulations 
provide that an appellate decision may be vacated by the 
Board at any time on the request of the appellant or his 
representative, or on the Board's own motion, in cases of a 
denial of due process.  38 C.F.R. 20.904 (1999).  Thus, 
vacatur of the December 10, 1997, decision is in order.  The 
Board notes that the RO has already considered and awarded 
the veteran's surviving spouse burial benefits, accrued 
benefits and dependency and indemnity benefits.



ORDER

The Board's decision of December 10, 1997, is hereby vacated.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



Citation NR: 9741039	
Decision Date: 12/10/97		Archive Date: 12/16/97
DOCKET NO.  94-37 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines

THE ISSUE

Entitlement to an increased rating for pulmonary tuberculosis 
(PTB), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from December 1941 to June 
1946.

This case was remanded by the Board in February 1997 for 
evidentiary and procedural development and has now been 
returned to the Board for further appellate review.

At a hearing held before a hearing officer at the regional 
office (RO) in September 1994, the veteran raised the issue 
of entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder.  This 
issue has not been developed for appellate consideration and 
is not inextricably intertwined with the issue developed for 
appeal.  Accordingly, it is referred to the RO for 
appropriate action.  The veteran also raised the issue of 
entitlement to service connection for bronchiectasis.  This 
issue has not been developed for appellate consideration and 
is referred to the RO for appropriate action.  For purposes 
of this decision, the Board has considered all of the 
veterans respiratory symptomatology in evaluating the 
severity of his PTB.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in effect, that his residuals of PTB 
have increased in severity and are more disabling than 
currently evaluated.  The appellant also questions the ROs 
finding that he has a protected 30 percent rating for PTB; he 
feels that it should be protected at 100 percent based on 
having that rating for ten years.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased rating for 
residuals of PTB.



FINDINGS OF FACT

1.  PTB was last active in June 1982.  

2.  Residuals of PTB are not shown to be severe with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health

3.  Residuals of PTB are not productive of an FEV-1/FVC of 40 
to 55 percent, nor do they require monthly visits to a 
physician for care of exacerbations, or necessitate courses 
of systemic corticosteroids three or more time a year.



CONCLUSION OF LAW

The veterans residuals of PTB are not more than 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
4. 7 and Part 4, Codes 6721 and 6731 (Prior to and as of 
October 7, 1996)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was awarded a 100 percent rating for his PTB from 
October 17, 1950.  It was determined that the PTB was 
arrested on February 6, 1952.  Subsequently, the veteran's 
rating was reduced under a graduated schedule to 50 percent, 
effective February 6, 1954, and to 30 percent on February 6, 
1958.  This graduated rating criteria for PTB was ended in 
1968; however, those like the veteran who were entitled on 
August 19, 1968, could remain under the more liberal 
graduated schedule.  

The veterans PTB reactivated in May 1975 and the veteran was 
awarded a 100 percent rating under the old schedule.  The 
veterans PTB was found to be inactive from June 22, 1982, 
and the veterans rating was reduced to 50 percent, effective 
June 22, 1984, and to 30 percent on June 22, 1988.  

In May 1993, the veteran filed a claim for increase for his 
PTB.  With his claim the veteran furnished private medical 
records from April-May 1993 showing treatment for minimal PTB 
with activity undetermined and negative acid fast stained 
smears.  Reference was also made to X-ray films from 1991 and 
1993.  The referenced films as well as earlier films were 
obtained by the VA and interpreted in August 1993 by a VA 
radiologist.  The radiologists impression was PTB, 
moderately advanced, bilateral with cavitation, right upper 
lobe, progressive from April 1987 to May 1988 to May 1990 to 
April 1991 to October 1991 to April 1993.  Bilateral medial 
basal pneumonitis, unchanged from May 1990 to October 1991, 
but progressive from October 1991 to April 1993.

On VA examination in January 1994, the veterans complaints 
included difficulty breathing, chest pain, hemoptysis and 
easy fatigability.  Additional testing and X-rays were 
obtained at this time.  In March 1994 report, a TB board 
noted that the veteran looked weak but was not in distress.  
He had harsh breath sounds over the chest.  Further, a series 
of chest X-rays ending in January 1994 revealed moderately 
advanced bilateral infiltrates in both upper lungs with 
peribronchial thickening and pleurodiaphragmatic adhesion 
which remained unchanged from April 1993 to January 1994.  
After reviewing the clinical history, physical examination, 
sputum studies and X-ray series, the TB boards impression 
was PTB, moderately advanced, bilateral, with peribronchial 
thickening and pleurodiaphragmatic adhesion, inactive Stage 
IV.  

At a hearing on appeal in September 1994 the veteran 
reiterated his contentions concerning his current claim.  At 
the hearing, it was explained to the veteran that a rating 
could not be reduced below a certain percentage, if that 
percentage had been in effect for 20 years.  Thus, the 
veterans 30  percent rating which had been in effect for 
more than 20 years was protected.  He was further advised 
that his reference to a 10-year rule applied to service-
connected disability in that a service-connection for a 
disability may not be severed if it has been in effect for 10 
years.  The veteran was advised that this ten-year rule did 
not apply to his case.  

Following this Boards remand, the veteran underwent VA 
examination in April 1997 to include X-ray, pulmonary 
function and sputum studies.  The examiner noted that 
spirometry results indicated an acutely reversible condition 
like bronchial asthma and that concurrent bronchial asthma 
could not be ruled out.  Further, that the asthmatic 
manifestations could not be disassociated from the residuals 
of PTB.  

In June 1997, the chairman of the TB board reviewed the 
additional findings.  He provided a brief history of the 
veterans complaints and treatment and noted that physical 
examination of the veteran was unremarkable.  It was noted 
that sputum smears and cultures were negative.  The series of 
chest X-rays ending in June 1997 were said to show moderate 
bilateral infiltrates in both upper lungs which had remained 
unchanged since January 1994.  Spirometry showed severe 
obstructive ventilatory pattern which showed marked 
improvement post-bronchodilator.  After review of the medical 
evidence, the TB Board concluded that the veteran has PTB, 
moderately advanced, chronic, stable, inactive, Stage IV.  
Severe obstructive ventilatory pattern, improving to moderate 
restrictive ventilatory pattern post-bronchodilator.  

In August 1997, the RO asked the TB Board which pulmonary 
function testing best reflected the veterans level of 
disability.  The board responded that the veteran has a 
combined restrictive and ventilatory defect and that the 
bronchodilator had reversed the obstructive part, but the 
restrictive part remained.  The board stated that in 
veterans case that FEV1/FVC, which showed 90.69% of 
predicted volume, post medication, should be used.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  

Under the applicable criteria, where a veteran is receiving, 
or was entitled to receive, compensation for PTB on August 
19, 1968, inactive, chronic PTB warrants a 100% evaluation 
for 2 years after the date of inactivity, following active 
PTB which was clinically identified during active service or 
subsequently thereto. This 100% rating will be reduced to 50% 
when medical authorities report that the disabled individual 
has failed to submit to examination or to follow prescribed 
treatment. A 50% rating is assigned during the period from 
the third through the sixth years after the date of 
inactivity, and a 30% rating is assigned during the period 
from the seventh through the eleventh years after the date of 
inactivity.  

A 30 percent rating is the minimum evaluation if far-advanced 
lesions were diagnosed at any time when the disease process 
was active.  Code 6721.  A 20% rating is warranted for 
inactive, chronic PTB following moderately-advanced lesions, 
provided there is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc.  Code 6722.  (The 
graduated 50% and 30% ratings and the permanent 30% and 20% 
ratings for inactive PTB are not to be combined with ratings 
for other respiratory disabilities.)  

Diagnostic Code 6731 is used in rating PTB after August 19, 
1968.  Prior to the October 1996 change, this Code called for 
a 60 percent rating when residuals attributable to 
tuberculosis were severe with extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests with marked 
impairment of health.  A 30 percent rating under this code 
was for application when there were moderate residuals with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests. 

Following the September 1996 revision, Code 6731 now reads 
that pulmonary tuberculosis is rated depending on the 
specific findings,  residuals are rated as interstitial lung 
disease, restrictive lung disease, or when obstructive lung 
disease is the major residual, as chronic bronchitis.  Under 
revised Codes 6600 (Bronchitis) and 6602 (Asthma) an FEV-
1/FVC of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three times a year) courses of systemic (oral or 
parenteral) corticosteroids is rated as 60 percent disabling.  
An FEV-1/FVC of 56 to 70 percent, or; daily inhalational or 
oral bronchodilator therapy, or inhalational anti-
inflammatory medication is rated as 30 percent disabling.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7

Analysis

After reviewing the entire evidence of record, the Board 
concludes that an evaluation in excess of 30% for residuals 
of PTB is not warranted under Diagnostic Code 6721. The 
medical evidence of record fails to show reactivation of the 
tuberculous disease process since its arrest in June 1982.  
Thus, there is no basis for an increased rating under Code 
6721.  The veteran has been in receipt of a rating of at 
least 30 percent under Code 6721 for more than 20 years and 
his 30 percent rating is protected.  38 C.F.R. § 3.951(b) 
(1996).

The record shows, based on competent medical authority, that 
the current degree of severity of the veterans respiratory 
disability is due to residuals of PTB and bronchial asthma.  
Competent medical authority also indicates that the 
symptomatology of these two disabilities cannot be separated 
for rating purposes.  Thus, the veterans respiratory 
disability must be evaluated on the basis of all symptoms 
that may be attributable to his service connected PTB.

As set out above, the next higher rating of 60 percent prior 
to October 7, 1996 under Code 6731 required severe PTB 
residuals with extensive fibrosis, severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function tests with marked impairment of health.  
While the TB Board recently noted that the veteran had severe 
obstructive ventilatory pattern, there was only a moderate 
restrictive pattern after bronchodilators.  Repeated X-
examinations have never been reported to show extensive 
fibrosis.  No recent complaints or findings of dyspnea have 
been noted.  In fact, recent examination was reported to be 
unremarkable.  In a field examination conducted in September 
1996, it was noted that no physical defects were noted during 
an interview, and neighbors of the veteran described him as 
strong.  Clearly the evidence of record does not show that 
the veterans residuals of PTB were productive of the 
requisite symptomatology warranting an increased rating. 

Finally, the veterans claim for increase must be considered 
under revised Code 6731 as of October 7, 1996.  The 
evaluation of PTB residuals is now based on the nature of the 
impairment and are evaluated based on official pulmonary 
function study findings and required treatment  As noted 
above, the basis for evaluating the veterans disability 
under FEV-1/FVC has been established by competent medical 
authority, the TB Board.  The criteria for an increased 
rating of 60 percent under the revised standards calls for 
FEV-1/FVC of 40 to 55 percent and a 30 percent rating calls 
for FEV-1/FVC of 56 to 70 percent.  Here, the veteran has 
FEV-1/FVC of over 90 percent after medication, which does not 
qualify for a rating of 60 percent.  The medical evidence of 
record also fails to establish that the veteran meets any of 
the other requirements warranting a 60  percent rating, i.e. 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three times a year) 
courses of systemic (oral or parenteral) corticosteroids.  

While 38 C.F.R. § 4.7 provides that, when there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
the current complaints and findings of record raise no 
question as to the accuracy and propriety of the 30 percent 
rating currently assigned.  The Board is of the opinion that 
the veterans current level of disability does not 
approximate the criteria for a 60 percent rating.  

The VA has a duty of acknowledging and considering all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has considered 
the applicable provisions of 38 C.F.R. Parts 3 and 4, to 
include all appropriate rating codes, both original and 
revised.  The Board has also considered the objective 
findings as well as the subjective complaints of the veteran, 
but finds no sound evidentiary basis for an award of a rating 
in excess of 30 percent.



ORDER

An increased rating for pulmonary tuberculosis is denied.



		
	MARK D. HINDIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -



